Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 1 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 2 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 3 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 4 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 5 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 6 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 7 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 8 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 9 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 10 of 11
Case 18-32139-ABA   Doc 3-2 Filed 11/08/18 Entered 11/08/18 18:15:50   Desc
                         Application Page 11 of 11
